Name: Commission Regulation (EEC) No 840/93 of 7 April 1993 amending the time limit laid down for the submission of contracts for the support distillation of table wine opened by Regulation (EEC) No 130/93 for the 1992/93 wine year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 4. 93 Official Journal of the European Communities No L 88/19 COMMISSION REGULATION (EEC) No 840/93 of 7 April 1993 amending the time limit laid down for the submission of contracts for the support distillation of table wine opened by Regulation (EEC) No 130/93 for the 1992/93 wine year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1756/92 (2), and in particular Article 41 ( 10) thereof, Whereas Commission Regulation (EEC) No 2721 /88 (3), as last amended by Regulation (EEC) No 2181 /91 (4), lays down detailed rules for voluntary distillation as provided for in Articles 38, 41 and 42 of Regulation (EEC) No 827/87 ; whereas the second subparagraph of Article 6 (1 ) of the said Regulation lays down that contracts and declarations must be submitted for approval no more than two months after the opening of distillation ; Whereas the distillation of table wine provided for in Article 41 of Regulation (EEC) No 822/87 was opened for the 1992/93 wine year on 27 January 1993 by Commis ­ sion Regulation (EEC) No 130/93 0 ; whereas the above ­ mentioned time limit for the submission of contracts and declarations expired on 27 March 1993 ; Whereas in some Community wine-producing regions the competent national authorities are behind schedule in adopting the national administrative provisions necessary for applying the measure to the wine growers concerned ; whereas, therefore, the time limit laid down for the submission for approval of the contracts concluded should be extended by two weeks ; whereas this should take effect on 28 March 1993 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 Notwithstanding the second subparagraph of Article .6.(1 ) of Regulation (EEC) No 2721 /88 , the deadline for the submission of contracts and declarations for distillation pursuant to Regulation (EEC) No 130/93 wine year shall be 13 April 1993 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 28 March 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 April 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 84, 27. 3 . 1987, p. 1 . 0 OJ No L 180, 1 . 7. 1992, p. 27. Ã ¬f) OJ No L 241 , 1 . 9. 1988, p. 88 . (4) OJ No L 202, 25. 7. 1991 , p . 16. O OJ No L 18, 27. 1 . 1993, p. 13 .